 


109 HCON 266 IH: Expressing the sense of Congress that Cote d'Ivoire be encouraged and supported by the United States in its efforts to hold democratic elections in the very near future.
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 266 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Towns submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that Cote d'Ivoire be encouraged and supported by the United States in its efforts to hold democratic elections in the very near future. 
 
Whereas a fundamental tenet of America’s foreign policy is to promote democracy throughout the world; 
Whereas in his inaugural address earlier this year President Bush pledged to seek and support the growth of democratic movements and institutions in every nation and culture; 
Whereas today, the United States has an opportunity—an obligation—to affirm democracy and democratic principles in another country, Cote d’Ivoire; 
Whereas this strong U.S. ally is facing calls by Secretary-General Annan to postpone indefinitely its presidential election; 
Whereas Cote d’Ivoire today is hampered by a brutal campaign of fear and intimidation being carried out by anti-government rebel forces. These forces have consistently flouted demands by the United Nations to disarm, and postponing the election would mean a great victory for these forces; 
Whereas the rebel behavior stands in stark contrast to that of President Laurent Gbagbo, a committed democrat and U.S. ally. President Gbagbo has been certified by South African president Thabo Mbeki as having met every term of the peace accord that was agreed to this past April; 
Whereas since September 19, 2002 the northern half of the country has been held by a well-armed, self-appointed rebel movement that has been elevated to a political status that was not achieved through the ballot box; 
Whereas, in contrast, from the beginning, since October 28, 2002, President Laurent Gbagbo, a democratically elected president, has met with and negotiated with all interested parties, including those in the rebel movement; 
Whereas, over the past two years, President Gbagbo has acceded to every compromise asked of him by the international mediators in the crisis, granting amnesties, implementing cease-fires, appointing rebel representatives to a cabinet of national unity, and most recently—at the prompting of the African Union’s mediator, South Africa’s President Thabo Mbeki—amending the Ivorian constitution in line with rebel demands on presidential eligibility so as to remove their last stated excuse for pursuing the path of violence; 
Whereas it is time for the international community to acknowledge the failure of the peace process, and take steps to end the violations of the peace undertakings; and 
Whereas the issues in Cote d’Ivoire have implications throughout the world. Democratic leaders, in the model of President Gbagbo, need to know that democracy will be supported when it is under siege. Similarly, terrorist and rebel forces—regardless of country—need to know they will be resisted: Now, therefore, be it 
 
That Congress, along with the Bush Administration, reject this call for postponement of the elections and that the United States commit the resources that are necessary to ensure the country can hold its elections on the earliest possible date.  
 
